Citation Nr: 1638278	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to August 27, 2014, and in excess of 70 percent for the period on and after August 27, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1984 to August 1984, and from April 1988 to August 1988; and on active duty from December 1990 to May 1991, and from May 2002 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Jackson, Mississippi, which in pertinent part, granted service connection for PTSD, assigning an initial 30 percent disability rating. An initial rating of 50 percent for PTSD was awarded in a June 2012 rating decision, effective the date of service connection. Moreover, in an October 2014 rating decision, the RO increased the evaluation of the Veteran's PTSD to 70 percent, effective August 27, 2014. The Veteran continues to appeal the initial rating. As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In December 2012, the Veteran testified at videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript has been associated with the file. The Veteran also testified at a hearing before a Decision Review Officer (DRO) in Jackson, Mississippi, in May 2011. A transcript has also been associated with the file.

In January 2014, the Board remanded this matter for further development and adjudication. As will be discussed further below, the Board finds that the Remand directives have been substantially complied with, and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As explained in the January 2014 Remand, entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran's December 2012 testimony. In accordance with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), in the January 2014 Remand, the Board recharacterized the issues on appeal to include entitlement to a TDIU. The Board directed the RO to provide the Veteran notice as to the issue of entitlement to a TDIU. Accordingly, the Veteran was provided notice in June 2014. In response, the Veteran submitted an August 2014 Statement in Support of Claim, which included a request to withdraw his appeal for TDIU. The Veteran noted that he currently works, is able to work, and am grateful to be working. Therefore, the Board considers the issue of entitlement to a TDIU to be withdrawn and not currently before the Board on appeal.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system has been conducted and documents that relate to the present appeals have been considered.


FINDINGS OF FACT

1. Prior to December 11, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, with the following symptoms: hypervigilance; impaired sleep; irritability or outbursts of anger; difficulty concentrating; exaggerated startle response; recurrent and distressing recollections of the event; efforts to avoid recollections of the trauma; diminished interest or participation in significant activities; depressed mood; anxiety; panic attacks more than once a week; and mild memory loss. A total social and occupational impairment has not been shown.

2. From December 11, 2012, forward the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, to include work, school, family relations, judgement, thinking and/or mood, with the following symptoms: impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships suspiciousness; chronic impaired sleep;  nightmares; flashbacks; recurrent and distressing recollections of the event; efforts to avoid recollections of the trauma; disturbances of motivation and mood; diminished interest or participation in significant activities; feelings of guilt or self-blame; persistent inability to experience positive emotions; hypervigilance; irritability or outburst of anger; difficulty concentrating; exaggerated startle response; mild memory loss; anxiety; and panic attacks more than once a week. A total social and occupational impairment has not been shown.


CONCLUSION OF LAW

The criteria for a rating of an initial rating in excess of 50 percent prior to December 11, 2012 are not met and the criteria for a 70 percent rating, but no higher, is are met from December 11, 2012, for service-connected PTSD. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran. December 2008 and June 2014 VCAA letters notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for increased ratings arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA psychiatric examination in December 2008, September 2011, August 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Since the August 2014 examination, the Board finds that there is no indication of an overall increase in PTSD symptoms, with no evidence of an overall worsening. Therefore, the Board finds that the most recent VA examination is adequate, and the Board finds that it has the evidence needed to obtain a complete picture of the Veteran's symptoms and severity of PTSD.

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

II. Compliance with Stegall

As noted in the Introduction, in January 2014 the Board remanded the increased rating claim for additional development and adjudication. Specifically, the January 2014 Remand directed the RO to do the following: obtain the Veteran's VA treatment records from November 2012 to present; schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD; and, should the benefit sought not be granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC).

In accordance with the remand instructions, VA has obtained the Veteran's mental health VA treatment records, to include treatment records from July 2008 to May 2014. Also in compliance with the remand directives, the Veteran was afforded an appropriate VA examination in August 2014. The VA examiner reviewed the claims file and provided a medical opinion, outlining the Veteran's current level of severity of impairment resulting from his service-connected PTSD. Last, the RO readjudicated the claim and provided an SSOC in October 2014.

The Board finds that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records, afforded the Veteran with the necessary VA examinations, and a SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



III. Increased Schedular Rating of PTSD

The Veteran contends that he is entitled to an increased initial rating in excess of 50 percent prior to August 27, 2014, and in excess of 70 percent from August 27, 2014, forward for service-connected PTSD.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id. 

The Veteran's PTSD prior to August 27, 2014, was rated at 50 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. From August 27, 2014, forward, the Veteran's PTSD is rated at 70 percent. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. Therefore, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id.

The Veteran was afforded VA examinations during which a VA examiner confirmed his diagnosis of PTSD using DSM-IV and assigned a GAF score. The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact. See 38 C.F.R. § 4.130. However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV). Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).
 
The Board finds that the weight of the evidence, lay and medical, demonstrates that a 70 percent rating for PTSD is warranted as of December 11, 2012, but no higher.  An initial rating is excess of 50 percent for PTSD prior to December 11, 2012, is not warranted.  The evidence shows that during that period the Veteran had occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, panic attacks more than once a week, impaired memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

Primarily, the Board notes that the Veteran has a history of traumatic brain injury (TBI). However, as opined in a December 2008 VA examination, the Veteran's subjective complaints and symptoms are due to his PTSD and not caused by TBI. Moreover, the October 2008 VA examination report concludes that the stress/emotional and nervous problems are displayed as PTSD symptoms. The August 2014 examination report notes the Veteran's history of TBI but concludes that it is possible to differentiate what symptoms are attributable to each diagnosis because the Veteran's TBI was mild, so any residual ongoing psychiatric cognitive issues are much more likely than not related to mood symptoms (such as PTSD) rather than TBI. Nevertheless, in accordance with the Court's holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Veteran's psychiatric symptoms are to be attributed to the service-connected PTSD. See Mittleider, 11 Vet. App. at 182 (in this circumstance VA adjudicators resultantly must attribute all symptoms to the service-connected disability). 

VA treatment record dated April 2008 notes that the Veteran has nightmares, restless sleeping, and goes into self-protection mode by jumping down to the floor while flinching from loud noises. The Veteran also became emotional and teary throughout his conversation. VA treatment records and an April 2008 correspondence note the use of prescription medications, to include Zoloft and Buspirone. An August 2008 VA treatment record includes a PTSD screening, which reports that the Veteran was experiencing the following: nightmares or thoughts about the traumatic event when he did not want to; avoidance of situations that remind him of the traumatic event; constantly on guard, watchful, or easily startled; and feeling numb or detached from others, activities, or his surroundings. 

Moreover, a December 2008 VA treatment record indicates sleep disturbances, irritability and anxiety. February 2009 VA treatment records indicate complaints of memory loss, with treatment for such, to include memory strategies. Specifically, the Veteran reported that he was hunting with his children and that he got frustrated because he got lost. He noted that he was very familiar with the woods that they were in and that he was disappointed that he got lost. The Veteran also reported that he would like to be able to concentrate to complete tasks, such as moving the yard, weed-eating, and completing small repairs around the house. 

In the Veteran's April 2009 Notice of Disagreement, the Veteran reported that he works at a community bank, but that he only works three times a week. He stated that he struggles with his emotions, anxiety, stress, chronic fatigue, nightmares, feelings of loneliness, and at times feels that he is deep in a hole and cannot get out. He again noted getting lost while hunting and his disorientation until local law enforcement personnel rescued him. Additionally, he explained his problems concentrating on any given task, to include mowing the lawn, taking out the trash, washing clothes, changing light bulbs, washing his car, and helping his kids with their homework. Although the Veteran noted that he has not thought about suicide, he never wants to leave the house anymore and he often thinks about what he could have done to prevent his comrades from being kill while deployed. He reported having panic attacks three times a week and stated that he is unable to function at work without having flashbacks.

The Veteran was afforded a DRO hearing in May 2011, and the transcript is of record. The Veteran testified that he experiences nightmares, flashbacks, and panic attacks three times a week, with his symptoms worsening on the anniversary date of the incident that caused his fellow-service members to die. The Veteran reported that he is on Zoloft and although he feels he needs a higher prescription, they are giving him the maximum dose. The Veteran noted that he is not suicidal but that he has thought about it, and that he has anger issues that he tries to control by counting to 10. Although the Veteran testified that he is working, he has decreased job performance, has missed work (a total of two months) because of his PTSD, and has lost his temper at work when someone called him by the wrong name. Although he has a relationship with his children, he testified that his relationship with them does not compare to what he sees of other father and children relationships.

The Veteran was afforded a VA examination in December 2008. The examination report notes that the Veteran has frequent intrusive recollections of combat service and recurrent distressing dreams of combat service. "Unexpected loud noises stimulate a 'defensive posture.'" The Veteran also attempts to avoid conversations and people which arouse recollection of his trauma. He suffers from insomnia and irritability, hypervigilance, exaggerated startle, occasional depression and low energy, and trouble concentrating on tasks. At the time of the examination, the Veteran reported that he was unemployed due to his fear of going to work because of his current mental health symptoms, and that he was worried about finding a job in the future. Nevertheless, the report indicates that the Veteran is close to his family and friends and goes to church on a regular basis. The examiner assigned a GAF of 55 and noted mild to moderate symptoms. 

The Veteran was afforded another VA examination in September 2011. The examination report indicates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. At the time of the examination report, the Veteran reported being married but noted that he has anger problems with outbursts that affect his wife and kids. He does not sleep in the same room as his wife due to his CPAP machine. Also at the time of the examination, the Veteran reported that he lost his job of 2 years at a local bank due to his anger management problems. He had three interpersonal disputes where he raised his voice and used crude language and was fired. The examiner noted the following prescriptions: Sertraline, Trazodone, Hydroxyzine, and Quetiapine. However, the Veteran reported that the medications are no longer very helpful for him. The Veteran continued to report the following manifestations: problems with his attention and concentration, recurrent and distressing recollections and dreams, acting or feeling as if the traumatic event were recurring, physiological reactivity on exposure to internal or external cues that resemble the traumatic event, efforts to avoid thoughts or feelings associated with the trauma, efforts to avoid activities or places that arouse recollections of the trauma, markedly diminished interest or participation in activities, disturbances of motivation and mood, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, and panic attacks more than once a week, and mild memory loss. Again, the examiner assigned a GAF of 55.

Thus, as reflected in the evidence noted above, the Veteran's GAF scores have fallen within the 51-60 range, which correlates with moderate difficulty in social occupational or school functioning. This corresponds with the VA treatment records and the Veteran's statements of record, which indicate that the Veteran's PTSD has limited his ability and desire to socialize with others, his ability to concentrate on and function without impairment in work environments. This range also correlates with the level of impairment contemplated by a 50 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture prior to December 11, 2012, more nearly approximates that contemplated by the 50 percent rating. See 38 C.F.R. § 4.7. The Veteran has social and occupational impairment resulting in reduced reliability and productivity as a result of his service-connected disability. Although he does not have all of the listed symptoms provided with a 50 percent rating, such as impaired abstract thinking or circumstantial, circumlocutory, or stereotyped speech, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating in excess of 50 percent is not warranted for the period prior to December 11, 2012.

A rating of 70 percent is not warranted for the period prior to December 11, 2012, because the preponderance of the evidence is against a finding that the Veteran had a social and occupational impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, during that period. There is no lay or medical evidence from this period indicating that the Veteran's PTSD was characterized by any obsessional rituals, illogical speech or thought processes, or poor hygiene. Although the Veteran noted feelings of guilt, there is no indication that the Veteran at any point had suicidal ideations. Additionally, although the Veteran noted panic attacks three times a week, such evidence of record does not reflect near-continuous panic attacks or depression.

Furthermore, the Veteran's PTSD is not manifested by impaired impulse control. While the Veteran's VA treatment records reflect that the Veteran has consistently complained of increased irritability, the Veteran noted counting to 10 with his wife and kids to control his anger and irritability. However, the Board does note that at the September 2011 VA examination the Veteran asserted that he has a short fuse in that he got into three verbal altercations at work. Yet, apart from such verbal altercations, there is no evidence indicating that the Veteran has engaged in any physical violence. The Veteran is able to maintain his marriage and relationship with his children, and, as noted in the December 2008 examination, the Veteran is close to his family and friends and goes to church on a regular basis.

As such, even considering the Veteran's irritability, the Board finds that the overall picture of the Veteran's symptoms during the time frame in question do not rise to the level of severity contemplated by a 70 percent rating.

The Board finds that a rating of 70 percent, but no higher, from December 11, 2012, forward, for service-connected PTSD is warranted. 

The Veteran was afforded a videoconference hearing in December 2012. At the hearing, the Veteran testified that his symptoms have worsened. The Veteran testified that he is unable to work because of his anger, that he gets very emotional, and that he does not get along with others. The Veteran further testified to a physical altercation he had with a stranger in front of his son at a local coffee shop. The Veteran explained that his son, who is 14 years old, was walking around and another man told him to sit down. The Veteran reacted by reaching across the table and grabbing the man and threatened to fight him outside of the coffee shop. The Veteran admitted that he overreacted.

The Veteran also noted that he finds himself being alone most of the time and that he does not want to be part of his kids' ballgames. He no longer gets along with people in his family, he does not want to do anything anymore, finds himself always depressed. He still suffers from flashbacks that include seeing human bodies smashed on the road and suicide bombers. Although the Veteran reported taking Sertaline, he said that he is on the maximum dose. Additionally, the Veteran testified that his panic attacks now occur daily and that his panic attacks are always on his mind. When asked about suicidal ideations, the Veteran testified that he often thinks, "if my family would get along without me if I weren't here." Moreover, when asked if he ever thinks about harming others, he replied that he sometimes does. He stated that he would rather stay at home and that he finds it hard to get along with people. He does not go out to eat, if he does go to church he avoids people by sitting in the back, he has a constant fear of somebody coming in with a machine gun and killing everyone, and he always wants to be where there is no one behind him.

The Veteran further explained that his wife and him have more confrontations than before and that he continues to suffer from memory loss. He has a hard time completing tasks around the house, to include putting stuff together and working on the lawn, and testified that he has a hard time completing any task that takes more than 3 or 4 minutes without getting a panic attack. 

VA treatment records dated between November 2011 and November 2012 showed that in November 2011, the Veteran reported doing much better after resuming medications, which he had been out of for a week after forgetting to call for a refill.  The Veteran also reported sleep had improved.  Mood was stable, affect was appropriate, and judgement and insight were good.  He denied suicidal or homicidal ideation.  In January 2012, the Veteran reported chronic pain from arthritis and that he was sleeping 4 to 5 hours nightly.  He reported that he did better when he was taking his medications.  He reported spending his free time with his son.  Mood was stable, affect was appropriate, and judgement and insight were good.  He denied suicidal or homicidal ideation.  In March 2012, he reported doing ok overall.  Mood was stable, affect was appropriate, and judgement and insight were good.  He denied suicidal or homicidal ideation.  In June 2012, he reported that he was working on a farm.  In September 2012, the Veteran complained of poor sleep and noted using a C-PAP machine.  He reported being disappointed with himself for losing his cool with a guy in a restaurant and that he handled the situation by going outside and later apologizing.  Mood was stable, affect was appropriate, and judgement and insight were good.  He denied suicidal or homicidal ideation.  In October 2012, the Veteran reported that overall he was doing alright with intermitted sleep and occasional nightmares.  No suicidal or homicidal ideation was reported.  He indicated that he spent time in the woods and attended church regularly.   GAF scores in January 2012 and October 2012 were noted to be 60.  

VA treatment records during this period also note group therapy and complaints of continued sleep impairment and short-temper. See, e.g., February 2013 VA treatment record. VA treatment record from May 2014 notes chronic sleep impairment, with the Veteran reporting averaging only three hours of broken sleep, with a recent increase in nightmares. The Veteran also reported having called the crisis hotline recently, after having a bad day. Although, the May 2014 VA treatment record notes some local community involvement and participation with his sons, the record also reports that the Veteran spends most of his day reading and walking in the woods.

The Veteran was afforded a VA examination in August 2014. The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. The Veteran reported a worsening of his sleep impairment and that medications have a small amount of effectiveness. The examiner noted that the Veteran attempts to control his PTSD by going into the woods near his home to help reduce any symptoms of anxiety or distress. The Veteran's PTSD presents the following manifestations: recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; flashbacks; marked physiological reactions to cues that resemble the traumatic event; avoidance of external reminders; persistent self-blame or guilt; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; depressed mood; anxiety; suspiciousness; panic attacks; and mild memory loss.


Based on this evidence, the Board finds that the Veteran's disability picture on and after December 11, 2012, approximates that contemplated by the 70 percent rating. See 38 C.F.R. § 4.7. 

The Board finds that the evidence of record shows that the Veteran's PTSD on and after December 11, 2012, manifested in symptoms that more closely approximate the criteria for a 70 percent disability rating. The Veteran's symptoms include occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to: near-continuous panic; irritability; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. 

The evidence of record shows a worsening of the Veteran's symptoms. The record reflects a worsening of the Veteran's chronic sleep impairment, with an increased number of nightmares and only an average of three hours of broken sleep a night. Moreover, the Veteran reports no longer forming relationships with others outside of the home, spending time alone at home or in the woods, increasingly strained relationships within the family, and increased hypervigilance. The record also demonstrated that the Veteran exhibits increased irritability with increased loss of impulse control, and an increased number of panic attacks (from three times a week to daily). Additionally, the Veteran now reports thoughts of hurting others or suicide, although with no plans or actual intent, and increased depressed mood and loneliness. Thus, the Board finds that the Veteran's symptoms include occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, for the period on and from his testimony on December 11, 2012.

Once again the Board notes that although he does not have all of the listed symptoms provided with a 70 percent rating, such as impaired abstract thinking or circumstantial, circumlocutory, or stereotyped speech, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, considering the entire picture of the Veteran's symptoms on and after December 11, 2012, a rating of 70 percent, but no higher, is warranted.

The Board finds that for the entire period on and after December 11, 2012, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 100 percent disability rating. The criteria for a 100 percent disability rating requires a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The record does not reflect a total occupational and social impairment. Although the record indicates that the Veteran experiences flashbacks, the record does not indicate any delusions and hallucinations. The Veteran participates in therapy and takes prescription medications, but has not been hospitalized for his PTSD. Moreover, the Board notes that VA treatment records during this period on and after December 11, 2012, note his participation in the church and local community, even if minimal. In fact, in an August 2014 Statement in Support of Claim, the Veteran notes that he is currently working and is able to work. Last, as noted above, the August 2014 VA examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses. Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability for his acquired psychiatric disability, according to the appropriate diagnostic code. See Robinson v. Shinseki, 557 F.3d 1355 (2009). Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

Taking into consideration the evidence of record, the Board does not find that a higher initial disability rating in excess of 50 percent for PTSD from July 2, 2008, to December 10, 2012, is warranted; but finds that a higher disability rating of 70 percent for PTSD for the period on and after December 11, 2012, is warranted.
Therefore, concerning the Veteran's service-connected PTSD, the Board denies the Veteran's claim for a higher disability rating in excess of 50 percent for the period prior to December 11, 2012, and the Board grants a disability rating of 70 percent for the period on and after December 11, 2012.


IV. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings. The Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. All the impairment and symptoms shown on the record during the period on appeal are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria. The Veteran's PTSD has been manifested by chronic sleep impairment, irritability, anger, panic attacks one a week or more, exaggerated startle response, hypervigilance, anxiety, depression, and mild memory loss. These symptoms and degree of social and occupational impairment are part of the schedular rating criteria. The level of occupational and social impairment is explicitly part of the schedular rating criteria. The GAF scores are incorporated as part of the schedular rating criteria as they tend to reflect the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. However, the Board notes, as stated in the Introduction, that although the Veteran raised a claim for a TDIU during his December 2012 hearing testimony, the Veteran has withdrawn his claim, nothing that he is currently working and able to work. See August 2014 Statement in Support of Claim. Therefore, although the Veteran has asserted functional impact or impairments at work, to include difficulty carrying inventory, the evidence does not show that the Veteran's PTSD renders him unemployable and the Veteran does not assert unemployability. Such problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Therefore, the Board finds that the issue of a TDIU by reason of service-connected disability is not reasonably raised in this matter.


	(CONTINUED ON NEXT PAGE)





ORDER

A higher initial disability rating in excess of 50 percent for PTSD from July 2, 2008, to December 10, 2012, is denied.

A higher disability rating of 70 percent for PTSD for the period on and after December 11, 2012, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


